Case 1:18-cv-03143-SEB-TAB Document 68 Filed 10/03/19 Page 1 of 1 PageID #: 421




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

 NORMAN PECK,                                      )
                                                   )
                             Plaintiff,            )
                                                   )
                        v.                         )    No. 1:18-cv-03143-SEB-TAB
                                                   )
 IMC CREDIT SERVICES,                              )
                                                   )
                             Defendant.            )

                                          JUDGMENT

        The Defendant having made an offer of judgment in the amount of $1,101.00, plus

 costs to be awarded by the Court, and the Plaintiff having accepted the offer, judgment is

 hereby ENTERED pursuant to Federal Rule of Civil Procedure 68 in the amount of

 $1,101.00 in favor of the Plaintiff and against the Defendant.

        IT IS SO ORDERED.




                 10/3/2019
        Date: ______________                      _______________________________
                                                  SARAH EVANS BARKER, JUDGE
                                                  United States District Court
                                                  Southern District of Indiana

 Distribution:

 NORMAN PECK
 P.O. Box 273
 Kokomo, IN 46903

 Nicholas Ward Levi
 KIGHTLINGER & GRAY, LLP (Indianapolis)
 nlevi@k-glaw.com

                                              1
